Title: From Thomas Jefferson to John Adams, 19 November 1785
From: Jefferson, Thomas
To: Adams, John



Dear Sir
Paris Nov. 19. 1785.

I wrote to you on the 11th. of Octob. by Mr. Preston and again on the 18th. of the same month by post. Since that yours of Sep. 25. by Mr. Boylston, Oct. 24. Nov. 1. and Nov. 4. have come safe  to hand. I will take up their several subjects in order. Boylston’s object was first to dispose of a cargo of sperma ceti oyl which he brought to Havre. A secondary one was to obtain a contract for future supplies. I carried him to the M. de la fayette. As to his first object we are in hopes of getting the duties taken off which will enable him to sell his cargo. This has led to discussions with the ministers which give us a hope that we may get the duties taken off in perpetuum. This done, a most abundant market for our oyl will be opened by this country, and one which will be absolutely dependant on us, for they have little expectation themselves of establishing a succesful whale fishery. Perhaps it is possible they may only take the duties off of those oils which shall be the produce of associated companies of French and American merchants. But as yet nothing certain can be said.
I thank you for the trouble you have taken to obtain insurance on Houdon’s life. I place the 32£–11s to your credit, and not being able as yet to determine precisely how our accounts stand, I send a sum by Colo. Smith which may draw the scales towards a balance.
The determination of the British cabinet to make no equal treaty with us, confirms me in the opinion expressed in your letter of Oct. 24. that the U.S. must pass a navigation act against Great Britain and load her manufactures with duties so as to give a preference to those of other countries: and I hope our assemblies will wait no longer, but transfer such a power to Congress at the sessions of this fall. I suppose however it will only be against Great Britain, and I think it will be right not to involve other nations in the consequences of her injustice. I take for granted the commercial system wished for by Congress was such an one as should leave commerce on the freest footing possible. This was the plan on which we prepared our general draught for treating with all nations. Of those with whom we were to treat, I ever considered England, France, Spain and Portugal as capitally important; the first two on account of their American possessions, the last for their European as well as American. Spain is treating in America, and probably will give us an advantageous treaty. Portugal shews dispositions to do the same. France does not treat. It is likely enough she will chuse to keep the staff in her own hands. But in the mean time she gave us an access to her W. Indies, which tho’ not all we wished was yet extremely valuable to us: this access indeed is much wounded by the late arrets of the 18th. and 25th. of September, which I inclose to you. I consider these as a reprisal for  the navigation acts of Massachusets and New Hampshire. The minister has complained to me officially of these acts as a departure from the reciprocity stipulated by the treaty. I have assured him that his complaints shall be communicated to Congress, and in the mean time observed that the example of discriminating between foreigners and natives had been set by the Arret of Aug.1784. and still more remarkeably by those of Sep. 18. and 25. which in effect are a prohibition of our fish in their islands. However it is better for us that both sides should revise what they have done. I am in hopes this country did not mean these as permanent regulations. Mr. Bingham, lately from Holland, tells me the Dutch are much dissatisfied with those acts. In fact I expect the European nations in general will rise up against an attempt of this kind, and wage a general commercial war against us. They can do too well without all our commodities except tobacco, and we cannot find elsewhere markets for them. The selfishness of England alone will not justify our hazarding a contest of this kind against all Europe. Spain, Portugal, and France have not yet shut their doors against us: it will be time enough when they do to take up the commercial hatchet. I hope therefore those states will repeal their navigation clauses except as against Great Britain and other nations not treating with us.
I have made the enquiries you desire as to American shiptimber for this country. You know they sent some person (whose name was not told us) to America to examine the quality of our masts, spars &c. I think this was young Chaumont’s business. They have besides this instructed the officer who superintends their supplies of masts, spars &c. to procure good quantities from our Northern states, but I think they have made no contract: on the contrary that they await the trials projected, but with a determination to look to us for considerable supplies if they find our timber answer. They have on the carpet a contract for live oak from the Southern states.
You ask why the Virginia merchants do not learn to sort their own tobaccoes? They can sort them as well as any merchants whatever. Nothing is better known than the quality of every hogshead of tobacco from the place of it’s growth. They know too the particular qualities required in every market. They do not send their tobaccoes therefore to London to be sorted, but to pay their debts: and tho they could send them to other markets and remit the money to London, yet they find it necessary to give their English merchant the benefit of the consignment of their tobacco to  him (which is enormously gainful) in order to induce him to continue his indulgence for the balance due.
Is it impossible to persuade our countrymen to make peace with the Nova scotians? I am persuaded nothing is wanting but advances on our part; and that it is in our power to draw off the greatest proportion of that settlement, and thus to free ourselves from rivals who may become of consequence. We are at present co-operating with Gr. Br. whose policy it is to give aliment to that bitter enmity between her states and ours which may secure her against their ever joining us. But would not the existence of a cordial friendship between us and them be the best bridle we could possibly put into the mouth of England?
With respect to the Danish business you will observe that the instructions of Congress, article 3. of Octob. 29. 1783. put it entirely into the hands of the ministers plenipotentiary of the U.S. of A. at the court of Versailles empowered to negotiate a peace or to any one or more of them. At that time I did not exist under this description. I had received the permission of Congress to decline coming in the spring preceding that date. On the 1st. day of Nov. 1783. that is to say two days after the date of the instruction to the Commissioners Congress recommended J. P. Jones to the Minister Plenipotentiary of the U.S. at Versailles as agent to sollicit under his direction the paiment of all prizes taken in Europe under his command. But the object under their view at that time was assuredly the money due from the court of Versailles for the prizes taken in the expedition by the Bon homme Richard, the Alliance &c. In this business I have aided him effectually, having obtained a definitive order for paying the money to him, and a considerable proportion being actually paid him. But they could not mean by their resolution of Nov. 1. to take from the Commissioners powers which they had given them two days before. If there could remain a doubt that this whole power has resulted to you, it would be cleared up by the instruction of May. 7. 1784. article 9. which declares ‘that these instructions be considered as supplementory to those of Octob. 29. 1783. and not as revoking except where they contradict them.’ Which shews they considered the instructions of Octob. 29. 1783. as still in full force. I do not give you the trouble of this discussion to save myself the trouble of the negociation. I should have no objections to this part: but it is to avoid the impropriety of meddling in a matter wherein I am unauthorised to act, and where any thing I should pretend to conclude  with the court of Denmark might have the appearance of a deception on them. Should it be in my power to render any service in it, I shall do it with chearfulness, but I repeat it that I think you are the only person authorised.
I received a few days ago the Nuova minuta of Tuscany which Colo. Humphrys will deliver you. I have been so engaged that I have not been able to go over it with any attention. I observe in general that the order of the articles is entirely deranged, and their diction almost totally changed. When you shall have examined it if you will be so good as to send me your observations by post, in cypher, I will communicate with you in the same way and try to mature this matter.
The deaths of the Dukes of Orleans and Praslin will probably reach you through the channel of the public papers before this letter does. Your friends the Abbés are well and always speak of you with affection. Colo. Humphries comes to pass some time in London. My curiosity would render a short trip thither agreeable to me also, but I see no probability of taking it. I will trouble you with my respects to Doctr. Price. Those to Mrs. Adams I witness in a letter to herself. I am with very great esteem Dr. Sir Your most obedient and most humble servt.,

Th: Jefferson

